No. 14974
               IN THE SUPREME COURT OF THE STATE OF MONTANA




THE STATE OF MONTANA, Acting by and through
the Department of Highways of the State of
Montana,
                      Plaintiff and Respondent,


THOMAS HELEHAN,
                      Defendant and Appellant.


Appeal from:     District Court of the Second Judicial District,
                 Honorable James D.Freebourn, Judge presiding.
Counsel of Record:
     For Appellant:
             Daniels and Mizner, Deer Lodge, Montana
     For Respondent:
             Daniel J. Sullivan, Highway Legal Department, Helena,
              Montana


                                  Submitted on briefs: January 16, 1980
                                                        T,r"   p-
                                                 Decided :
         -       . 7c$]
                                                         '

                                                                    -     -
                                                                        1380
Filed:
Mr. J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d t h e Opinion o f t h e
Court.

         T h i s i s a n a p p e a l from a judgment o f t h e D i s t r i c t C o u r t

o f t h e Second J u d i c i a l D i s t r i c t ,        i n and f o r t h e County o f

S i l v e r BOW, i n a n e m i n e n t domain p r o c e e d i n g .

         I n J u l y 1 9 6 5 , t h e S t a t e o f Montana t h r o u g h t h e D e -

p a r t m e n t o f Highways s o u g h t t o condemn p a r t o f a p a t e n t e d

m i n i n g c l a i m o u t s i d e t h e C i t y o f B u t t e , i n S i l v e r Bow County.

D e f e n d a n t Thomas Helehan owned a n u n d i v i d e d o n e - e i g h t h              (1/8)

i n t e r e s t i n t h e m i n i n g c l a i m . E l e v e n y e a r s l a t e r a commission

awarded t h e a p p e l l a n t Helehan t h e sum o f $30,886 f o r h i s

i n t e r e s t ; and on December 1 5 , 1976, Helehan and h i s a t t o r n e y ,

J o s e p h E n g l e 111, w i t h d r e w t h e sum o f $23,194.50 by w a r r a n t

made p a y a b l e t o b o t h o f them by t h e S i l v e r Bow County C l e r k

of Court.          Engle took one-third                 ( 1 / 3 ) o f t h a t amount a s h i s

a t t o r n e y f e e a n d Helehan t o o k t h e b a l a n c e .            Thereafter,

d i f f e r e n c e s o f o p i n i o n a r o s e between E n g l e a n d t h e a p p e l l a n t ,

a n d t h e a t t o r n e y - c l i e n t r e l a t i o n s h i p was s e v e r e d .   New

c o u n s e l was o b t a i n e d by Helehan and o n May 3, 1979, a j u r y

awarded Helehan t h e sum o f $5,000 f o r h i s i n t e r e s t i n t h e

claim.       Thereafter, a t a hearing i n D i s t r i c t Court, a p p e l l a n t

Helehan c o n t e n d e d t h a t t h e judgment d e c r e e i n g t h a t t h e

e x c e s s monies withdrawn c o u l d o n l y b e c o l l e c t e d i n a s e p a r a t e

a c t i o n and t h a t M r .     E n g l e was a n i n d i s p e n s a b l e p a r t y t o s u c h

action.        The D i s t r i c t C o u r t awarded judgment t o Helehan b u t

d e d u c t e d what i t c a l c u l a t e d t o b e t h e b a l a n c e d u e t h e S t a t e

o f Montana.          T h a t judgment found t h a t Helehan was i n d e b t e d

t o t h e S t a t e o f Montana f o r $15,680.88,                    plus interest.           It

i s from t h a t judgment and a d e n i a l o f t h e m o t i o n t o a l t e r o r

amend s a i d judgment t h a t Helehan a p p e a l s .
         Two i s s u e s a r e p r e s e n t e d on a p p e a l :

         1.    Did t h e D i s t r i c t C o u r t p r o p e r l y award t h e S t a t e o f

Montana a money judgment i n a b s e n c e o f a h e a r i n g on t h e

m e r i t s and i n t h e a b s e n c e o f a n i n d i s p e n s a b l e p a r t y ?

         2.    Did t h e D i s t r i c t C o u r t p r o p e r l y c r e d i t i n t e r e s t d u e

t h e defendant?

        I n o r d e r t o answer t h e f i r s t i s s u e p r o p e r l y , t h e r e s p o n -

d e n t s u g g e s t s , and w e b e l i e v e q u i t e p r o p e r l y s o , t h e i s s u e

s h o u l d b e r e s t a t e d i n t h e f o l l o w i n g manner:        Did t h e D i s t r i c t

C o u r t p r o p e r l y i s s u e a judgment i n t h i s c a s e , p r o v i d i n g t h a t

t h e e x c e s s withdrawal of t h e a p p e l l a n t should be r e t u r n e d t o

t h e S t a t e with interest?

        I t i s t h e a p p e l l a n t ' s argument t h a t s e c t i o n 70-30-311,

MCA p r o v i d e s t h a t i n o r d e r t o r e c o v e r a n y e x c e s s amounts i n

a matter o f t h i s t y p e , t h e r e s h o u l d b e a s e p a r a t e l e g a l

a c t i o n by t h e S t a t e . A p p e l l a n t c i t e s no a u t h o r i t y f o r t h i s

p o s i t i o n o t h e r t h a n t h e s t a t u t e , and f a i l s t o r e c o g n i z e t h a t

t h i s v e r y problem was c o n s i d e r e d by t h i s C o u r t i n The S t a t e

o f Montana v . C h u r c h w e l l ( 1 9 6 5 ) , 146 Mont.             52, 403 P.2d 751.

I n t h a t c a s e , t h e C o u r t c o n s i d e r e d t h e d e p o s i t o f t h e 75% o f

a commission award a s p r o v i d e d by C h a p t e r 234 o f t h e L a w s o f

1961 and noted t h a t :

        "A c a r e f u l r e a d i n g o f t h e l a s t amendatory
        s e c t i o n c l e a r l y shows t h a t t h e d i s t r i c t
        c o u r t c a n l i m i t t h e draw-down t o 75 p e r
        c e n t unless s u r e t i e s a r e provided f o r t h e
        amount o v e r 75 p e r c e n t .            This provision
        i s t o p r o t e c t t h e S t a t e where more money
        h a s been withdrawn t h a n i s awarded by t h e
        j u r y , and w i t h a l l p a r t i e s t o t h e l i t i g a t i o n
        b e f o r e t h e c o u r t , e v e n though a n a c t i o n i s
        m e n t i o n e d i n t h e s t a t u t e t h e r e c o u l d ap-
        p e a r t o b e no r e a s o n u n d e r t h i s amendment
        t h a t should r e s t r a i n o r p r o h i b i t t h e d i s -
        t r i c t c o u r t i n f i n a l l y determining t h e
        i s s u e . " C h u r c h w e l l , s u p r a , a t 62, 403 P.2d
        a t 756.

        The D i s t r i c t C o u r t r e c o g n i z e d t h e a u t h o r i t y c i t e d i n
c h u r c h w e l l and r u l e d a c c o r d i n g l y .   Thereafter, the appellant

c r e a t e d a s i d e - i s s u e by c o n t e n d i n g t h a t a p p e l l a n t ' s a t t o r n e y

E n g l e was p a i d some o f t h e money w i t h d r a w n , t h e r e f o r e , t h e

a t t o r n e y , by r e a s o n o f s u c h payment, became a p a r t y t o s u c h

a c t i o n and t h a t t h e S t a t e must l o o k t o him t o r e c o v e r t h a t

money p a i d t o t h e a t t o r n e y by b r i n g i n g a s e p a r a t e a c t i o n

a g a i n s t him.      A p p e l l a n t c i t e s no a u t h o r i t y t o s u p p o r t t h i s

c o n t e n t i o n t h a t E n g l e w a s a p a r t y t o t h e condemnation a c t i o n .

No f a c t s w e r e p r e s e n t e d t h a t t h e a p p e l l a n t was n o t t h e s o l e

p a r t y t o t h e a c t i o n a t t h e t i m e of t h e t r i a l .           A s would

a p p e a r from t h e f a c t s i t u a t i o n , t h e payment by t h e a p p e l l a n t

t o E n g l e must have b e e n made p u r s u a n t t o some p r i v a t e a g r e e -

ment between c o u n s e l and a p p e l l a n t .

        The payment o f some $7,000 by t h e a p p e l l a n t t o h i s

a t t o r n e y c l e a r l y i s n o t a payment o f a t t o r n e y ' s f e e s a s

" n e c e s s a r y e x p e n s e s o f l i t i g a t i o n " p u r s u a n t t o s e c t i o n s 70-

30-305 and 70-30-306,                MCA.       Payment t o E n g l e w a s made a f t e r

t h e condemnation award was d e p o s i t e d , b u t b e f o r e j u r y t r i a l .

The c o u r t f i l e i n d i c a t e s t h a t t h i s payment was made a f t e r

t h e commission award had been a p p e a l l e d .                     The award o f

a t t o r n e y ' s f e e s i n a condemnation c a s e i s o n l y a u t h o r i z e d a t

t h e c o n c l u s i o n of t h e l i t i g a t i o n .    It i s only authorized

a f t e r n o t i c e and a h e a r i n g b e f o r e t h e D i s t r i c t C o u r t and i f

t h e landowner p r e v a i l s i n t h e l i t i g a t i o n .           I n addition, the

amount t o b e p a i d i s n o t d e c i d e d by t h e d e f e n d a n t i n a c o u r t

condemnation a c t i o n , b u t by t h e D i s t r i c t C o u r t .
        H e r e i t i s o b v i o u s t h a t t h e payment t o E n g l e d i d n o t

make him a p a r t y t o t h i s a c t i o n , n o r i s t h e r e any a u t h o r i t y

c i t e d t o u s t h a t h e became a n i n d i s p e n s a b l e p a r t y .

        The judgment o f t h e D i s t r i c t C o u r t i s h e r e b y a f f i r m e d .
W e concur.




 %              &
   Chief J u s t i c e   ~   t   ~   ~